TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-11-00193-CV



                                 John Koo-Hyun Kim, Appellant

                                                   v.

     David Evans, Yew Doh Young, David A. Wright, Miles White, Mark Tammen,
  Kewn Shin Young, Jin Rim Hyung, Seok O. Won, Kim Roy Moon Seok, Chol Moon In,
     Jai Kyung Lee, Min Chuong Lee, Sun Bai Kim, Hong Il Kim, Sang Wuk Kang,
                    John Judson, Rashall Hunter, et al., Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
        NO. D-1-GN-08-003831, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                             MEMORANDUM OPINION


                On April 12, 2011, appellant John Koo-Hyun Kim filed a notice of appeal

complaining of several of the trial court’s orders, as well as the trial court clerk’s refusal to accept

Kim’s filings after he was determined to be a vexatious litigant, which stayed the underlying

proceeding and barred Kim from filing further proceedings without leave of court.1 See Tex. Civ.

Prac. & Rem. Code. Ann. § 11.001-.104 (West 2002 & Supp. 2012). We affirm the court’s order

denying Kim’s motion for a temporary restraining order lifting or staying the vexatious-litigant order.



       1
          Kim represents himself pro se. Although a litigant who chooses to proceed pro se must
comply with procedural rules and is held to the same standards applied to attorneys, see Mansfield
State Bank v. Cohn, 573 S.W.2d 181, 184-85 (Tex. 1978); Chandler v. Chandler, 991 S.W.2d 367,
378-79 (Tex. App.—El Paso 1999, pet. denied), Kim has not complied with the appellate rules. In
addition, it is difficult to decipher his complaints, and he has filed a number of documents raising
different complaints at different points during the pendency of this appeal.
                On October 22, 2008, Kim sued twenty-four individuals, complaining that they

had improperly and wrongly forced Reverend Yong-Jin Park to resign as pastor at the Austin

Korean Presbyterian Church. In addition to seeking Reverend Park’s reinstatement, Kim sought

$10,000,000 as compensation. Defendant Mark Tammen filed a motion to have Kim declared a

vexatious litigant, and defendants Miles White and John Judson joined in Tammen’s motion. On

March 2, 2009, the trial court granted Tammen’s motion and declared Kim to be a vexatious litigant,

prohibiting him from filing new litigation without judicial permission. See id. §§ 11.101-.102 (West

Supp. 2012). Kim was ordered to furnish $26,000 in security, and the order stated that if Kim did

not furnish the security, his lawsuit would be dismissed. See id. § 11.055 (West 2002). On March

30, 2009, the court dismissed Kim’s claims against Tammen, White, and Judson because Kim had

not filed the required security. The suit seems to be pending but stayed in the trial court, with claims

remaining against the defendants who did not join in Tammen’s motions.2

                At some point, Kim filed a motion for a temporary restraining order, asking that the

vexatious-litigant order be stayed or lifted. The trial court denied the motion, and Kim appealed.

In his notice of appeal, Kim states that he is appealing from the trial court’s “judgment dates on

March 07, 08, 09, 10, 11, 2011,”3 the order denying Kim’s request for a temporary restraining order,

       2
         In January 2009, Kim filed a document stating that six of the twenty-four named individuals
should be considered witnesses, not defendants, and in March, the court dismissed his claims against
Tammen, White, and Judson, leaving fifteen defendants. The trial court’s order declaring Kim to
be a vexatious litigant states that the underlying suit was stayed and that no party should file any
documents or attempt to conduct discovery without leave of court.
       3
         Those are dates on which the trial court allowed him to speak before the court and register
his disagreement with the vexatious-litigant finding. In those discussions, Kim argued that the
finding would wrongfully bar him from complaining about his son’s deportation, his firing by the
Austin Community College, and his pastor’s removal. No orders were signed on those dates.

                                                   2
dated March 7, 2011, and the trial court clerk’s refusal to accept his filings between March 11 and

March 31, 2011. It appears that the only order that was signed in 2011 was the March 7 order

denying Kim’s request for a temporary restraining order.

               The statute governing interlocutory appeals permits an interlocutory appeal from an

order granting or denying a temporary injunction. Id. § 51.014(a)(4) (West Supp. 2012). “Whether

an order is a non-appealable temporary restraining order or an appealable temporary injunction

depends on the order’s characteristics and function, not its title.” In re Texas Natural Res.

Conservation Comm’n, 85 S.W.3d 201, 205 (Tex. 2002). “A temporary restraining order is one

entered as part of a motion for a temporary injunction, by which a party is restrained pending the

hearing of the motion. A temporary injunction is one which operates until dissolved by an

interlocutory order or until the final hearing.” Del Valle Indep. Sch. Dist. v. Lopez, 845 S.W.2d 808,

809 (Tex. 1992). It seems that the relief sought by Kim was more akin to an injunction than a

restraining order, which means we may exercise jurisdiction over his appeal from the March 7 order.4

See id.

               In a past proceeding, we determined that the trial court did not err in finding that

Kim is a vexatious litigant.5 See In re Kim, No. 03-09-00113-CV, 2009 Tex. App. LEXIS 8771,

          4
          Kim mailed his notice of appeal on April 9, 2011, thirty-three days after the trial court
signed the order, and it was received and filed by the trial court on April 12. A notice of appeal in
an interlocutory appeal must be filed within twenty days of the date the order is signed. Tex. R. App.
P. 26.1(b), 28.1(a). However, the rules allow for a fifteen-day extension of time, id. R. 26.3, and we
will assume that Kim has requested an extension of time under the rules. See Verburgt v. Dorner,
959 S.W.2d 615, 616-17 (Tex. 1997).
          5
        Kim’s copious filings in this appeal largely attack the vexatious-litigant finding but also
complain about his firing, his son’s deportation, and the pastor’s removal, all of which are
complaints he has raised many times in his numerous earlier proceedings. He asserts that the trial

                                                  3
at *4-8 (Tex. App.—Austin June 2, 2009, orig. proceeding) (mem. op.). Kim argues that the court

erred in denying his motion for a restraining order in the following ways: (1) complaining about a

minor typographical error in the heading of the order; (2) alleging that it is “fraud” for the order to

state that a hearing was held on Kim’s motion or that Kim “contend[ed]” that the vexatious-litigant

order violated the civil practice and remedies code because Kim did not argue his case; (3) asserting

that the court’s citation to the applicable statute “has no legal force” and that the order therefore “has

no legal force like a trash and hogwash”; (4) arguing that the vexatious-litigant order violated

Kim’s constitutional, civil, and human rights; and (5) alleging that the vexatious-litigant finding was

an attempt by a trial court judge to “hide and conceal and bury all of crimes and judicial fraud

committed by Texas Governmental officials.” He goes on to compare Rick Perry to Pontius Pilate




courts, this Court, the Texas Supreme Court, and the federal court have “defrauded” him, decided
his cases “behind closed doors,” broken the law by “undemocratic, unfair and unconstitutional
declarations,” and made numerous other errors or misrepresentations in the handling of his
lawsuits, appeals, and original proceedings. Finally, in his “brief” filed July 18, 2012, he lists those
he wishes to be “defendants” in his litigation: the judge who signed the initial vexatious-litigant
orders, her staff attorney, the trial court judge who has presided over most of Kim’s suits, six other
trial court judges who have ruled against Kim at various times, the clerk of the supreme court, the
trial court administrator, a trial court clerk, the Texas Workforce Commission, the “Texas police,”
“Constable at Austin,” most of the individuals named in this underlying lawsuit, and Google.

        As we explained in In re Kim, at the time of the vexatious-litigant hearing, Kim had filed at
least seventeen pro se lawsuits in the preceding three years and had lost at the trial-court level in ten
of them. No. 03-09-00113-CV, 2009 Tex. App. LEXIS 8771, at *4 (Tex. App.—Austin June 2, 2009,
orig. proceeding) (mem. op.). He appealed all ten, and we ruled against him each time. See id. at
*4 n.2. Kim’s pleadings have been called “unintelligible” and are regularly in violation of the rules
of civil and appellate procedure, and, although it has been pointed out that he may not appeal on
behalf of his pastor and that we may not rule on matters internal to the church, he continues to raise
such complaints. See id. at *5; see also Kim v. Kim, No. 03-08-00477-CV, 2009 Tex. App. LEXIS
5456, at *6-7 (Tex. App.—Austin July 17, 2009, no pet.) (mem. op.) (affirming orders related to
minister’s removal, noting that ecclesiastical matters are outside courts’ jurisdiction).

                                                    4
and seems to compare himself and his legal claims to Jesus. Kim also repeatedly asserts that the trial

court did not provide sufficient explanation in the vexatious-litigant order and did not properly

review the file before making its ruling.

                First, the record does not support Kim’s allegations that the initial order was

improper. See id. Second, a minor clerical error in the heading does not invalidate the order denying

Kim’s motion. See SLT Dealer Grp., Ltd. v. Americredit Fin. Servs., 336 S.W.3d 822, 832 (Tex.

App.—Houston [1st Dist.] 2011, no pet.) (trial court may correct clerical error at any time, even after

plenary power runs; clerical error prevents judgment as written “from accurately reflecting the

judgment as actually rendered”); Miller v. K & M P’ship, 770 S.W.2d 84, 88 (Tex. App.—Houston

[1st Dist.] 1989, no writ) (“We decline to find that a typographical error in the order is sufficient

to render the order void . . . .”). Third, the court’s citation to the applicable statute is proper and

not erroneous. Fourth, the vexatious-litigant statute does not violate Kim’s rights. See In re Potts,

357 S.W.3d 766, 769 (Tex. App.—Houston [14th Dist.] 2011, orig. proceeding) (statute does not

violate due-process rights because trial court must first make required findings based on “factors that

are closely tied to the likelihood that the litigation is frivolous”); Leonard v. Abbott, 171 S.W.3d 451,

458 (Tex. App.—Austin 2005, pet. denied) (statute does not discriminate against pro se litigants or

violate litigants’ equal-protection rights). And finally, there is no evidence or indication that any of

the trial court judges have acted improperly in their handling of Kim’s various filings. To the

contrary, the record reflects that the trial court judge who has overseen most of Kim’s more recent

filings has been very patient and respectful of Kim, allowing him to speak on several occasions when




                                                   5
the court could reasonably have refused Kim that opportunity and explaining procedural

requirements and the court’s reasoning.

                We affirm the trial court’s order denying Kim’s request for a temporary restraining

order staying the vexatious-litigant finding.6 We remind Kim that any attempt to file further

proceedings will be rejected pursuant to section 11.103 of the civil practice and remedies code unless

he can show he has permission from the local administrative judge to file the document or

proceeding. See Tex. Civ. Prac. & Rem. Code Ann. § 11.103 (West Supp. 2012) (“a clerk of a court

may not file a litigation, original proceeding, appeal, or other claim presented by a vexatious litigant

subject to a prefiling order . . . unless the litigant obtains an order from the local administrative judge

permitting the filing”).

                                                 __________________________________________

                                                 David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Goodwin

Affirmed

Filed: January 31, 2013




        6
          As we discussed earlier, there were no orders signed on any of the other dates specified by
Kim in his notice of appeal, and we may only consider appeals over final or otherwise appealable
orders or judgments. We therefore have limited our review to the one signed order over which we
may exercise jurisdiction.

                                                    6